                         IN THE UNITED STATES DISTRICT COURT

                           FOR THE EASTERN DISTRICT OF TEXAS
                                         TYLER DIVISION
HEESHAM BROUSSARD                                  §
v.                                                 §       CIVIL ACTION NO. 6:18cv104
                                                            (Crim. No. 6:13cr97-5)
UNITED STATES OF AMERICA                           §

       MEMORANDUM ORDER OVERRULING MOVANT’S OBJECTIONS
 AND ADOPTING THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION


        The Movant Heesham Broussard, proceeding pro se, filed this motion to vacate or correct
his sentence under 28 U.S.C. §2255 challenging the legality of his conviction. This Court referred

the matter to the Honorable K. Nicole Mitchell, United States Magistrate Judge, for consideration

pursuant to applicable laws and orders of this court.
        After review of the pleadings and the records of the case, the magistrate judge recommended

that the motion to vacate or correct sentence be denied. The court has received and considered the
Report and Recommendation of the United States Magistrate Judge filed pursuant to such order,

along with the record, pleadings and all available evidence.

        Movant filed objections to the magistrate judge’s Report and Recommendation, but these
objections essentially re-state the allegations of the motion to vacate and do not identify any specific

finding or recommendation to which objection is made, nor state the basis for such objection.
        The court conducted a de novo review of the objections in relation to the pleadings and the

applicable law. See FED. R. CIV. P. 72(b). After careful consideration, the court concludes movant’s

objections lack merit and should be overruled.
       Furthermore, movant is not entitled to the issuance of a certificate of appealability. An appeal

from a judgment denying §2255 relief may not proceed unless a judge issues a certificate of
appealability. See 28 U.S.C. § 2253; FED. R. APP. P. 22(b). The standard for granting a certificate

of appealability, like that for granting a certificate of probable cause to appeal under prior law,

                                                   1
requires the movant to make a substantial showing of the denial of a federal constitutional right. See

Slack v. McDaniel, 529 U.S. 473, 483-84 (2000); Elizalde v. Dretke, 362 F.3d 323, 328 (5th Cir.
2004); see also Barefoot v. Estelle, 463 U.S. 880, 893 (1982). In making that substantial showing,

the movant need not establish that he should prevail on the merits. Rather, he must demonstrate that
the issues are subject to debate among jurists of reason, that a court could resolve the issues in a

different manner, or that the questions presented are worthy of encouragement to proceed further.

See Slack, 529 U.S. at 483-84. Any doubt regarding whether to grant a certificate of appealability
is resolved in favor of the movant, and the severity of the penalty may be considered in making this

determination. See Miller v. Johnson, 200 F.3d 274, 280-81 (5th Cir.), cert. denied, 531 U.S. 849
(2000).

          Here, movant has not shown that any of the issues raised by his claims are subject to debate

among jurists of reason. In addition, the questions presented are not worthy of encouragement to
proceed further. Therefore, movant has failed to make a sufficient showing to merit the issuance

of a certificate of appealability.
                                               ORDER

          Accordingly, movant’s objections are OVERRULED. The findings of fact and conclusions

of law of the magistrate judge are correct and the report of the magistrate judge is ADOPTED. A

final judgment will be entered in this case in accordance with the magistrate judge’s

recommendations. A certificate of appealability is DENIED. All motions not previously ruled upon

are hereby DENIED.

          SIGNED this the 2 day of April, 2020.




                                        ____________________________
                                        Thad Heartfield
                                        United States District Judge



                                                   2
